NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      DEC 20 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 EBENEZER DODOO,                                 No.    16-71470

                  Petitioner,                    Agency No. A206-674-950

   v.
                                                 MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Ebenezer Dodoo, a native and citizen of Ghana, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings, Garcia-

Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014), and we deny the petition

for review.

      Substantial evidence supports the BIA’s conclusion that Dodoo failed to

establish it is more likely than not he would be tortured by or with the consent or

acquiescence of a public official or other person acting in an official capacity if

returned to Ghana. See id. at 1033-34.

      PETITION FOR REVIEW DENIED.




                                           2                                    16-71470